HoetoN, C. J.:
I do not assent to all that is stated in the foregoing opinion. I supposed that the power of a city to require city prisoners committed to the city jail to work was no longer a subject of contention in this state, but it is questioned again in this case. (In re Dassler, 35 Kas. 678; The State, ex rel., v. City of Topeka, 36 id. 76; In re McCort, 52 id. 18.) In the latter case, it was expressly held by this court that “the law permits, but does not require, city authorities to cause city prisoners to work on the streets and public grounds of the city.” In the opinion prepared in the MeCort case by Allejst, J., it was observed:
“ The punishment which the law authorizes is a fine and the costs. If the prisoner pays the fine and costs, neither imprisonment nor compulsory labor" can be imposed. For the purpose of enforcing collection of the fine, the law authorizes imprisonment, and for the same purpose it also authorizes the employment of prisoners on the streets. The statute gives the city council the power to fix the rate per day to be allowed a prisoner who is working out his fine, without any limitation. The city may or may not have work on which it would be profitable or desirable to employ city prisoners. If the city authorities see fit to put the prisoner at work, he must be credited on the fine and costs at the rate of $1 per day for the time he is so employed, and if they do not see fit to have him work, he will get no credit for the time he remains in jail, but can be discharged at any time on payment of the fine and costs.”
This court has already decided that fines and costs are not debts within the meaning of the constitutional provision forbidding imprisonment for debt. Therefore, when it is stated that imprisonment and labor imposed under the provisions of a statute or the ordinances of a city are “ solely the means of collecting a debt,” such language is misleading, as the word “debt” is construed in the constitution. A fine is not the kind of a debt referred to in the organic law. (In re Wheeler, 34 Kas. 96; In re Boyd, 34 id. 570.) If, however, we reexamine the power of cities of this state to compel persons committed to city prisons to work, I think the validity of *34ordinance No. 91, of the city of Topeka, approved May 12, 1870, may be sustained upon two different lines of decisions, either of which is amply sufficient for its support.
First, upon the decisions for discipline and treatment: the ordinance authorizes persons committed to the city prison for the nonpayment of fines or penalties to be employed by the city marshal at labor either on the streets or public work of the city, or in a public or private place, until the fine and costs are paid, a credit of $1 being allowed on the judgment for each day’s work performed. This ordinance was passed in conformity to subdivision 37, § 11, chapter 18, Gen. Stat. of 1889, conferring general powers upon the mayor and council of the cities of the first class. (Gen. Stat. of 1889, ¶ 55.) A similar statute permits confidence men, vagrants or strolling vagabonds to beset to work. (Gen. Stat. of 1889, ¶571.) Another statute authorizes county commissioners, when they deem it advisable so to do, to put to work prisoners committed to the jails of their respective counties for failing to pay fines and costs. (Gen. Stat. of 1889, ¶¶2510, 5425.) Similar statutes exist in almost every state of the union.
Article 13 of the United States constitution, prohibiting “ involuntary servitude,” is substantially the same as §6 of the bill of rights of the state constitution. Korstendick was convicted May 1, 1876, in the circuit court of the United States for the district of Louisiana, for conspiracy, and sentenced to pay a fine of $2,000, and to be confined for 16 months in the penitentiary at Moundsville, W. Va. The statute under which he was convicted did not make hard labor a part of the punishment, and labor was not imposed by or included in the sentence. After his conviction, Korstendick was confined in the penitentiary at Moundsville, and was compelled by the authorities in charge to perform hard labor. He objected, and commenced his proceedings in the supreme court of the United States to obtain his discharge by habeas corpus. His contention was, that “where the punishment provided for by the statute is imprisonment alone, a sentence to confinement at a place where hard labor is imposed as a *35consequence of the imprisonment is in excess of the power conferred.” His writ was denied. Chief Justice Waite, in delivering the opinion in that case, stated that “As early as 1834 congress enacted that, whenever any criminal convicted of any offense against the United States shall be imprisoned in pursuance of such conviction, or of the sentence thereon, in the prison or penitentiary of any state or territory, such criminal shall, in all respects, be subject to the same discipline and treatment as convicts sentenced by the courts of the state or territory in which such prison or penitentiary is situated; and then observed: “ Where the statute requires imprisonment, alone, the several provisions which, have just been referred to place it within the power of the court, at its discretion, to order execution of its sentence at a place where labor is exacted as part of the discipline and treatment of the institution or not, as it pleases.” (Ex parte Korstendick, 93 U. S. 396.)
In In re Mills, 135 U. S. 263, Harlan, J., remarked that “There are offenses against the United States for which the' statute, in terms, prescribes punishment by imprisonment at hard labor. There are others for which the punishment is ‘imprisonment’ simply. But, in cases of the latter class, the sentence of imprisonment — if the imprisonment be for a longer period than one year — may be executed in a state prison or penitentiary, the rules of which prescribe hard labor.” Both of these cases fairly décide that persons sentenced' to imprisonment only may be subject to hard labor, if the rules of the jail or prison exact of the inmates such discipline and treatment.
Therefore, if it be conceded that hard labor was not imposed in this case as a punishment, yet, within the decisions-of the United States supreme court, the sentence of imprisonment may be executed in the city prison, the rules of which prescribe hard labor for discipline and treatment. Further,, we have industrial and reform schools in the state where incorrigible girls and boys, who disregard the commands of their parents, or resort to immoral places or practices, may be confined. Labor, to a reasonable degree, is properly exacted. *36from such girls and boys as a part of the discipline and treatment of these institutions. It is not imposed in all such cases as a punishment for crime, yet I do not believe it will be contended that the labor so exacted can be denominated “involuntary servitude” within the meaning of the constitutution. (Pub. Doc. 1891 — 92, vol. 2, Report of State Board of Charities, pp. 4, 55, 86, 124.) Many of the inmates in the deaf and dumb institution are required to work at printing, cabinet making, shoemaking, and harness making, and even in the asylum for imbecile youth children are compelled to perform physical labor. (Pub. Doc. 1891-92, vol. 2, Report of State Board of Charities, pp. 4 and 5.)
If the trustees and superintendents of charitable institutions have no authority to compel any boy or girl confined therein to perform labor contrary to his or her will, such a ruling would forbid all reasonable rules for the discipline or good health of the inmates. It is a trite saying that “Laziness begins in cobwebs and ends in iron chains,” and, therefore, it is not favored either in our reformatory or penal institutions. Of course, all labor imposed as discipline, or as a measure of health, must be reasonable and suitable for the age, the sex, and the condition of the person from whom it is exacted. If not of this character, the courts may interfere and correct any abuse. In the McCort case, supra, the prisoner complained because he was not permitted to work for the city, so that his fine might be discharged.
Again, the ordinance may be upheld along the line of those decisions which make imprisonment and hard labor a part of the punishment or penalty, or “the means of enforcing the collection of fines” imposed for the preservation of order and the welfare of society. The statute expressly provides that “it shall be part of the judgment that the defendant stand committed till the judgment be complied with.” (Gen. Stat. of 1889, ¶ 609; In re McCort, supra; In re Lewis; 31 Kas. 71; Ex parte Bedell, 20 Mo. App. 125; Berry v. Brislan, 86 Ky. 5; The State v. Peterson, 38 Minn. 143; Huddleson v. Ruffin, 6 Ohio St. 604; In re Long, 87 Ala. 46; Gady v. The *37State, 83 id. 51; Ex parte Sing Ah Tong, 84 Cal. 165; Preston v. City of Louisiana, 7 Ky. Law Rep. 797; Slaughterhouse Cases, 16 Wall. 68; Vanvabry v. Staton, 88 Tenn. 334.) In the last case, it was stated that “the fine and costs imposed in a misdemeanor case are imposed as punishment. If the prisoner cannot pay or secure them, then he must pay them by his labor in the workhouse, at the rate of 25 cents per day, in addition to his jail fees. This is the process of the law for the payment of such fines and costs.”
In answer to the suggestion that the sentence of the police judge did not impose or include “confinement at hard labor,” and, therefore, that it cannot be exacted, the case of Holland v. The State, 23 Fla. 123, is directly in point. The syllabus of that case reads:
“A statute authorizing the county commissioners to employ at hard labor upon public works all persons imprisoned in the jails of the several counties under sentence upon conviction of crime, or imprisonment for failure to pay fine and costs, is not rendered unconstitutional or made the exercise of a judicial function by the fact that it does not contemplate that its terms shall be pronounced as a part of, or incorporated in the record of, the sentence of the court, or by the fact that they are not so pronounced or incorporated.”
Mr. Justice Raney, in delivering the opinion, observed:
“Whenever any express sentence of imprisonment in the county jail, or any sentence of fine and costs for the nonpayment of which a prisoner will be confined in the county jail, is rendered, such prisoner becomes as much subject to the enforcement of the provisions of the act in question as if the provisions were set out in the sentence. The judgment of the law is, as a result and legal consequence of the sentence of imprisonment, that he is liable to the provisions stated, if the county commissioners see fit so to employ him, and, as a legal consequence of the sentence of fine and costs, that he will, if he does not pay them, be liable to the enforcement of such provisions upon being put in the county jail. That the legislature can provide that persons who may be so convicted of crime shall be sentenced and made to labor, is not denied; and we know of no reason why the legislature cannot provide that a legal sentence shall have, as to offenses committed *38subsequently to its enactment, a certain legal effect, although the effect is not declared in the body of the sentence.”
See, also, Foster v. Territory, 1 Wash. 411; People v. Degnen, 54 Barb. 105; 6 Abb. Pr. (N. S.) 87. In this case, the police judge sentenced the defendant to the city prison for the nonpayment of the fines assessed against him. Ordinance No. 91, authorizing prisoners committed to the city prison for nonpayment of fines or penalties to work, was then in force, and a part of the city by-laws. The provisions of this ordinance ought, in my opinion, to be construed in connection with the sentence imposed. The sentence carried with it all the effect which the ordinance of the city then in force gave to it; and the sentence, by its legal effect, made the provisions of the ordinance requiring labor to be performed a part thereof. Both the police judge and the defendant understood, within the provisions of the statute and the ordinances, that the sentence had this effect. In this connection, I refer to the following language of Lurton, J., in Durham v. The State, 89 Tenn. 723:
“The imposition of labor as a means of discipline and a measure of health is neither cruel nor unusual. It operates, when rightly regulated, as a mitigation rather than an aggravation of the punishment involved in imprisonment. The prisoner may be disgraced and degraded by his punishment, but he cannot ascribe his degradation to his labor. To a certain degree it compels crime to support itself, and in many ways the power to require convicts to labor is a valuable addition to the forces of law and order.”
This case is not within the decision of Jaremillo v. Romero, 1 N. M. 190, where compulsory service exacted from a “peon” or a servant for the payment of an ordinary debt to his master is denounced and forbidden. About all decided in Ex parte Wilson, 114 U. S. 407, is, that a crime punishable by imprisonment under the constitution and laws of the United States for a term of years at hard labor is an infamous one, and that no person can be lawfully convicted therefor except upon the presentment or indictment of a grand jury-
*39In conclusion, it is perhaps unnecessary for me to say, in view of what is stated in the principal opinion, that the constitution of the state forbids cruel or unusual punishments, and the courts have ample power to prevent such punishments from being inflicted. In making arrests and in the treatment of prisoners, in or out of city prisons, no police or other officer is justified in using unnecessary harshness or excessive violence. If any policeman, to magnify his office or to exaggerate his importance, or for any other insufficient reason, transcends his power in this respect, he may be mulcted in damages and also criminally punished; but a person who has been lawfully arrested is bound to submit himself peaceably and go quietly with the officer.